Appeal from a judgment of the Steuben County Court (Joseph W. Latham, J.), rendered June 25, 2013. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a forged instrument in the second degree.
Now, upon reading and filing the stipulation of discontinuance signed by defendant on August 29, 2016, and by the attorneys for the parties on August 9 and 15, 2016,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation.
Present—Whalen, P.J., Smith, Lindley, Troutman and Scudder, JJ.